DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayrani (US PGPub 20130314288) in view of Hu et al. (US PGPub 20130307742), a reference of record.
As per claims 1 & 15:
Tayrani discloses in Figs. 2 & 3:

a radio-frequency (RF) apparatus (radiating element 240, para [0003]); 
and a wideband (title) matching balun, the wideband matching balun comprising: 
a balun (balun 210); 
and a differential-to-differential matching circuit (differential input matching circuit) coupled to the RF apparatus that provides impedance matching between the RF apparatus and the balun (being a matching circuit between the balun and the RF apparatus (radiator), the differential-to-differential matching circuit comprising at least one TEFDR, the at least one TEFDR comprising all fixed-value components (TEFDRs comprise one inductor with one parallel capacitor and one shunt capacitor).
	Tayrani does not disclose:
a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun, the multi-band balun comprising at least one three-element frequency- dependent resonator (TEFDR).
	Hu et al. discloses in Fig. 2-4:
a radio-frequency (RF) apparatus (balanced antenna 37 designed to function from 470 MHz to 2200 MHz, para [0035], comprising radio frequencies); 
and a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun (balun 50, described as wideband in para [0118], and with a tuning range as noted in para [0122] which may be 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic balun of Tayrani with the specific balun of Hu, as an art-recognized alternative/equivalent wideband balun able to provide the same function.
	As a consequence of the combination, the combination discloses a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun, the multi-band balun comprising at least one three-element frequency-dependent resonator (TEFDR).
	
	As per claims 2 & 15:
	Tayrani discloses in Fig. 3:
the differential-to-differential matching circuit comprises two TEFDRs (two inductors and one capacitor on each branch).

the multi-band balun comprises four TEFDRs
Hu et al. discloses in Fig. 5 part two that the multi-band balun comprises four TEFDRs (balun configuration may be that of 72 in related Fig. 5, where two separate high pass filters (78, 80) and two separate low pass filters (84 & 86), are provided, each comprising a combination of inductors and capacitors that can be a T-network or a Pi-network, which may be considered TEFDR’s).
	As a consequence of the combination of claim 1, the multi-band balun comprises four TEFDRs.

	As per claims 3 & 17:
	Tayrani discloses in Fig. 3:
the differential-to-differential matching circuit further comprises an inductor and a capacitor coupled to the two TEFDRs, wherein the inductor and the capacitor are coupled in series (series inductor coupled with series capacitor before cascade device).
	
	As per claim 4
Tayrani discloses in Fig. 3:
the RF apparatus comprises receive circuitry or transmit circuitry (para [0030]).

	As per claim 5:

the RF apparatus comprises both receive circuitry and transmit circuitry (para [0030]).

	As per claims 6, 12, & 18:
	Tayrani does not disclose:
the at least one TEFDR in the multi-band balun comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors.
Hu et al. discloses in Fig. 2: 
that the at least one TEFDR in the multi-band balun comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors (both are featured, (a) in the LPF, (b) in the HPF).
	As a consequence of the combination of claims 1 & 15:
the at least one TEFDR in the multi-band balun comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors.

	As per claims 7, 12, & 18:
	Tayrani discloses in Fig. 3:
the at least one TEFDR in the differential-to-differential matching circuit comprises (a) two inductors coupled to one capacitor; or (b) one inductor coupled to two capacitors (TEFDR features one inductor coupled to two capacitors in Fig. 3).


Tayrani discloses in Fig. 3:
the at least one three-element frequency-dependent resonator in the multi-band balun or in the differential-to-differential matching circuit realizes an inductor having an inductance that varies as a function of frequency (Resonators comprising LC circuits present an impedance which is frequency dependent and may correspondingly be viewed as a frequency dependent inductive or capacitive load, such that the inductors in the TEFDRs inherently feature an inductance that varies as a function of frequency).

	As per claims 9 & 20:
	Tayrani discloses in Fig. 3:
discloses the at least one three-element frequency- dependent resonator in the multi-band balun or in the differential-to-differential matching circuit realizes a capacitor having a capacitance that varies as a function of frequency (Resonators comprising LC circuits present an impedance which is frequency dependent and may correspondingly be viewed as a frequency dependent inductive or capacitive load, such that the capacitors in the TEFDRs inherently feature a capacitance that varies as a function of frequency).

	As per claim 10:
	Tayrani discloses in Figs. 2 & 3:
An apparatus, comprising: 

and a wideband (title) matching balun, the wideband matching balun comprising: 
a balun (balun 210); 
and a differential-to-differential matching circuit (differential input matching circuit) coupled to the RF apparatus that provides impedance matching between the RF apparatus and the balun (being a matching circuit between the balun and the RF apparatus (radiator), the differential-to-differential matching circuit comprising a series inductor-capacitor (LC) network (series inductor coupled with series capacitor before cascade device); and a pair of TEFDRs (one inductor with one parallel capacitor and one shunt capacitor), comprising all fixed-value components, coupled to a series LC network (the series LC network).
	Tayrani does not disclose:
a wideband multi-band matching balun, the wideband multi-band matching balun comprising: a multi-band balun, the multi-band balun comprising four three-element frequency- dependent resonator (TEFDRs).
Hu et al. discloses in Fig. 2-4:
a radio-frequency (RF) apparatus (balanced antenna 37 designed to function from 470 MHz to 2200 MHz, para [0035], comprising radio frequencies); 
and a wideband multi-band matching balun, the wideband multi-band matching balun comprising: 
a multi-band balun (balun 50, described as wideband in para [0118], and with a tuning range as noted in para [0122] which may be considered to comprise 
and a single differential-to-differential matching circuit (matching circuit 60, shown as a single circuit in Fig. 3) coupled to the RF apparatus that provides impedance matching between the RF apparatus and the multi-band balun (being an impedance matching network), the differential-to-differential matching circuit comprising at least one TEFDR (shunt inductor w/ series capacitor and inductor, para [0123] and Fig. 4), the at least one TEFDR comprising fixed-value components (inductors in Fig. 4).
	Hu et al. further discloses in Fig. 5 part two that the multi-band balun comprises four TEFDRs (balun configuration may be that of 72 in related Fig. 5, where two separate high pass filters (78, 80) and two separate low pass filters (84 & 86), are provided, each comprising a combination of inductors and capacitors that can be a T-network or a Pi-network, which may be considered TEFDR’s).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic balun of Tayrani with the specific balun of Hu, as an art-recognized alternative/equivalent wideband balun able to provide the same function.
	As a consequence of the combination, the combination discloses a wideband multi-band matching balun, the wideband multi-band matching balun comprising: a multi-band balun, the multi-band balun comprising four three-element frequency- dependent resonator (TEFDRs).

	As per claim 13:
	Tayrani does not disclose:
the multi-band balun operates in a lower band of frequency and in a higher band of frequency comprising frequencies higher than frequencies of the lower band of frequency, wherein the lower band of frequency comprises 310-510 MHz, +10%.
Hu et al. discloses:
that the multi-band balun operates in a lower band of frequency and in a higher band of frequency comprising frequencies higher than frequencies of the lower band of frequency, wherein the lower band of frequency comprises 310-510 MHz, ±10% (470 MHz to 2200MHz are specifically noted, with DVB-H (known in the art to include all or a portion of 470-862 MHz) and GSM 710-1800 (including frequencies of 800 MHz and 900 MHz, as is known in the art), para [0059]).
	As a consequence of the combination of claim 10, the combination discloses the multi-band balun operates in a lower band of frequency and in a higher band of frequency comprising frequencies higher than frequencies of the lower band of frequency, wherein the lower band of frequency comprises 310-510 MHz, +10%.

	As per claim 14:
	Tayrani does not disclose:
the higher band of frequency comprises 780-950 MHz, +10%.

As a consequence of the combination of claim 10, the combination discloses the higher band of frequency comprises 780-950 MHz, +10%.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 11/06/2021, with respect to the rejection(s) of claim(s) 1-20 under Hu et al. have been fully considered and are persuasive. That is, the applicant’s arguments that Hu et al. discloses the matching network with variable capacitors. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tayrani in view of Hu et al.
Applicant’s arguments that Hu does not teach a multi-band balun is not persuasive. Para [0122] of Hu et al. discloses that the balun can be used in a system with a tuning range that covers multiple listed frequency bands. This makes the balun a multi-band balun. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Samuel S Outten/           Examiner, Art Unit 2843